Citation Nr: 1809697	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In an August 2014 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a chin scar. The issue of service connection for this disability is no longer in appeal status. In an April 2015 rating decision, the RO granted the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, his bilateral hearing loss disability was incurred in service.

2. Affording the Veteran the benefit of the doubt, his tinnitus disability was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Bilateral sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R.       § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R.   § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it. It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). That is, the confirmation of the existence of tinnitus does not require any particular medical expertise ( i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination about the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Private medical records indicate the Veteran was diagnosed with bilateral mild low frequency sensorineural hearing loss and tinnitus in August 2012.

The Veteran's August 1980 report of medical history at induction indicates he denied hearing loss symptoms. He was given several hearing examinations while in service.

On the authorized audiological evaluation in August 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
10
LEFT
15
10
10
20
15

These results do not indicate the Veteran demonstrated hearing loss for VA purposes.

On the authorized audiological evaluation in June 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
10
LEFT
15
10
5
15
10

These results do not indicate the Veteran demonstrated hearing loss for VA purposes.

On the authorized audiological evaluation in January 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
0
15
15
LEFT
35
25
20
15
20

While these results do not indicate the Veteran demonstrated hearing loss for VA purposes, the examiner noted the Veteran's hearing demonstrated a significant threshold shift.

On the authorized audiological evaluation in January 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
0
10
20
LEFT
25
15
0
0
10

These results do not indicate the Veteran demonstrated hearing loss for VA purposes.






	(CONTINUED ON NEXT PAGE)


On the authorized audiological evaluation in May 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
10
10
LEFT
15
5
0
0
5

These results do not indicate the Veteran demonstrated hearing loss for VA purposes.

On the authorized audiological evaluation in July 1987 at discharge, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
15
LEFT
15
10
0
10
20

These results do not indicate the Veteran demonstrated hearing loss for VA purposes.

Service treatment records do not indicate any complaints, diagnoses or treatments for hearing loss or tinnitus in service.

The Veteran contends his military occupational specialty (MOS) as a tank crewman and then as tank commander exposed him to years of acoustic trauma in service. The Veteran testified he did not receive hearing protection equipment while in service, and that as the main gunner and then as a commander of a tank, he was exposed to the loud noises of the tank's mounted guns and diesel engines. The Veteran is credible in his report of experiences of excessive noise exposure while serving on and commanding a tank, and the evidence is consistent with the places, types, and circumstances of his service. Therefore, his noise exposure is recognized. See 38 U.S.C. § 1154 (a).

At the August 2012 private audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
15
30
20
LEFT
45
30
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear, although the results do not indicate if the examiner conducted the speech recognition examination using the Maryland CNC test. The examiner diagnosed the Veteran with bilateral mild low frequency sensorineural hearing loss and tinnitus. She also opined that, after reviewing the Veteran's military records, that the Veteran's hearing loss was "just as likely as not" the result of his occupational noise exposure consistent with his MOS.

At the June 2013 VA medical examination, the examiner noted the Veteran's results were not valid for rating purposes because of the variability in the air conduction scores, delayed responses, partial word responses, and that the bone conduction scores were not commensurate with the air conduction scores. The examiner did not diagnose the Veteran with a hearing loss disability. The examiner diagnosed the Veteran with tinnitus, but opined that the Veteran's tinnitus was less likely than not caused by or a result of military noises because the Veteran denied hearing difficulties since service, had a history of working at a factory, and had a family history of Ménière's syndrome. 

The Veteran is afforded the benefit of the doubt and the appeal is granted. Although the August 2012 private examination does not provide evidence of valid speech recognition scores, the remaining examination results are valid for rating purposes and demonstrate bilateral hearing loss in accordance with VA provisions. The medical evidence is in relative equipoise regarding a current hearing loss disability and a nexus to service for both disabilities. The claims for service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


